Citation Nr: 1233384	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

(The issue of entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38, United States Code is the subject of separate Board decision.)

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from December 1985 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the St. Petersburg, Florida, Regional Office (RO) and a January 2011 Board remand.

Based on a liberal reading of the Veteran's lay statements, the issue of entitlement to an increased disability rating for service-connected duodenitis has been raised, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate etiological opinion.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran claims entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected duodenitis.  In a December 2008 VA examination report, the examiner found that the psychiatric disorder was not caused by or related to the service-connected duodenitis.  The examiner did not, however, provided an opinion regarding aggravation.  Thus, the Board is without discretion and must remand the appeal to obtain additional medical evidence and opinion as to this theory of entitlement.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision.").

Further, the record suggests that the Veteran receives regular VA and private psychiatric treatment; however, relevant VA treatment records, dated since August 2008, have not been associated with the claims folder and are not available via the Virtual VA system.  Further, the record does not contain any relevant private treatment records generated since October 2005.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Additionally, a claim seeking entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38, United States Code is properly within the Board's jurisdiction and the subject of a separate determination.  Given the Veteran's assertion that service connection is warranted for an acquired psychiatric condition and that the condition in conjunction with service-connected duodenitis results in an employment handicap, the adjudication of the acquired psychiatric disorder claim may have a bearing on the vocational rehabilitation training appeal, requiring the matters be considered together.  Thus, the matters are inextricably intertwined and for this reason as well the Board must remand the acquired psychiatric disorder service connection claim and, as addressed in the separate Board decision, the vocational rehabilitation claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.   Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include private physician L. Snyder, M.D., since October 2005.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disorder from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that regarding each diagnosed psychiatric disorder, the disorder (i) had its onset in-service or within one year of separation; (ii) is related to the Veteran's period of military service; (iii) was caused by any service connected disability, specifically to include duodenitis; and (iv) is at least in part aggravated by any service connected disability, specifically to include duodenitis.  If the examiner finds that the Veteran's psychiatric disorder is aggravated by a service-connected disability, the examiner must provide comment on the baseline level of severity of the psychiatric disorder prior to onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) the December 2008 VA examination report; and any other evidence deemed pertinent. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include adjudication of the increased rating claim referred to above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


